DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8, 10-17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruschke (PG PUB 2006/0163515).
Re claim 1, Ruschke discloses a needleless access connector 690 (Fig 49-51; it is noted that all references characters cited below refer to Fig 49-51 unless otherwise noted) comprising: a housing 692+696 and a collapsible valve 694 disposed in the housing (as seen in Fig 49,51), the collapsible valve having a first end (at the top thereof in Fig 49-51), a second end (to the bottom thereof in Fig 49-51), an outer side surface between the first and second ends (as seen in Fig 50), and a valve axial length extending from the first end to the second end of the collapsible valve (as seen in Fig 50, the “valve axial length” is the entire vertical height of the valve 694), wherein the collapsible valve comprises a first portion (labeled in annotated Fig A below) extending from the first end toward the second end (as seen in Fig A below), a second portion (labeled in annotated Fig A below) extending from the first portion toward the second end (as seen in Fig A below), and a third portion (labeled in annotated Fig A below) extending from the second portion to the second end (as seen in Fig A below); the first portion having a substantially cylindrical shape (as seen in Fig A below; it is noted that the term “substantially” results in the first portion not being required to be exactly cylindrical in shape; since the “first portion” as indicated in Fig A below includes tapered sections and cylindrical sections, this limitation is met) with at least one arcuate cut-out 698 (as seen in Fig 44A and described in Para 153, cut-out 698 can have a radius) on the outer side surface thereof (as seen in Fig A below) and comprising a first axial length (the “first axial length” is the entire vertical length of the labeled “first portion”); the second portion coupled to the first portion (as seen in Fig A), the second portion comprising a second axial length from the first portion to the third portion (as seen in Fig A, the “second axial length” is the entire vertical length of the labeled “second portion”), and an annular outer surface having a straight cylindrical shape extending from the first portion to the third portion (as seen in Fig A below); and the third portion coupled to the second portion (as seen in Fig A below), the third portion comprising a third axial length (the “third axial length” being the entire vertical length of the labeled “third portion”) and an annular outer surface having a straight cylindrical shape extending from the second portion to the second end (as seen in Fig A below), wherein the combined second and third axial lengths are between about 30% to 66% of the valve axial length (as seen in Fig A below, the combined second and third axial lengths appear to be about half of the valve axial length; it is noted that the use of the term “about” does not require the combined second and third axial lengths to be between exactly 30% and 66%); wherein the collapsible valve comprises a void 700 containing air (Para 164) and extending entirely through the third axial length and through the second axial length when the collapsible valve is coupled to the housing (as seen in Fig 49) such that the housing and the collapsible valve are configured to provide positive displacement when actuated (as seen in Fig 51; Para 164) and a priming volume (Para 191).
Ruschke discloses that the void extends entirely through the second axial length (as seen in Fig 49 and Fig A below, the void 700 extends into the tapered section of the “first portion”) and not only “partially through the second axial length” as claimed. However, one of ordinary skill in the art would recognize that the size and extent of the void affects the degree to which the valve can collapse which directly determines the priming volume. Therefore, the size and extent of the void is a result-effective variable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ruschke to include the void such that it only extends partially through the second axial length (instead of entirety through the second axial length) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Additionally, Ruschke discloses that the priming volume can be less than 0.3 mL (Para 191) but does not explicitly disclose that it is from 0.17 to 0.19 mL as claimed. However, it would have been an obvious matter of design choice to modify the housing and the collapsible valve such that the priming volume is from 0.17 to 0.19 mL since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.

    PNG
    media_image1.png
    316
    662
    media_image1.png
    Greyscale

Re claim 2, Ruschke discloses all the claimed features except explicitly disclosing that the valve axial length is between about 0.62 to 0.82 inches. However, it would have been an obvious matter of design choice to modify the valve axial length to be between about 0.62 and 0.82 inches since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Re claim 3, Ruschke discloses all the claimed features except explicitly disclosing that the first axial length is between about 0.22 to 0.28 inches. However, it would have been an obvious matter of design choice to modify the first axial length to be between about 0.22 and 0.28 inches since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Re claim 4, Ruschke discloses that the second axial length is about 56% of the valve axial length (as seen in Fig A above; it is noted that the use of the term “about” does not require the second axial length to be exactly 56%; since the second axial length appears to be about half of the valve axial length, one of ordinary skill in the art would interpret this as “about” 56%).  Alternatively, it would have been an obvious matter of design choice to modify the second axial length to be about 56% of the valve axial length since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Re claim 5, Ruschke discloses that the first axial length is about 34% of the valve axial length (as seen in Fig A above; it is noted that the use of the term “about” does not require the first axial length to be exactly 34%; since the first axial length appears to be about half of the valve axial length, one of ordinary skill in the art would interpret this as “about” 34%).  Alternatively, it would have been an obvious matter of design choice to modify the first axial length to be about 34% of the valve axial length since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Re claim 8, Ruschke discloses that the housing comprises channels 704 (Para 164) extending along the second and third axial lengths (as seen in Fig 49), the channels adapted to allow fluid to flow between the housing and the collapsible valve when the collapsible valve is collapsed (Para 164).
Re claim 10, Ruschke discloses that an inner surface of the second portion does not comprise an arcuate cut-out (as seen in Fig 49).
Re claim 11, Ruschke discloses that the housing comprises a male fitting at a first end and a female fitting at a second end opposite the first end (not labeled but seen in Fig 49-51, the first end at the top of the connector 690 comprises a male fitting with external threads and the second end at the bottom of the connector 690 comprises a female fitting with internal threads) .  
Re claim 12, Ruschke discloses that the male and female fittings comprise luer fittings (Para 85; additionally, Para 87 disclose that the fittings of the embodiment of Fig 1, which appear substantially similar to the fittings of Fig 49-51, are both luer members).
Re claim 13, Ruschke discloses that the housing comprises an opening (within which the “first portion” resides in Fig 49 and the syringe tip 18 resides in Fig 51); the first portion comprises an end (facing upward in Fig 49) that, when the collapsible valve is in an uncollapsed state, extends into the opening (as seen in Fig 49); the end of the first portion has a first diameter (inherent and seen in Fig 49); and the outer surface of the second portion has a second diameter (inherent and seen in Fig 49) that is larger than the first diameter (as seen in Fig 49).  
Re claim 14, Ruschke discloses a needleless access connector 690 (Fig 49-51; it is noted that all references characters cited below refer to Fig 49-51 unless otherwise noted) comprising: a housing 692+696 and a collapsible valve 694 disposed in the housing (as seen in Fig 49,51), the collapsible valve having a first end (at the top thereof in Fig 49-51), a second end (to the bottom thereof in Fig 49-51), and an outer side surface between the first and second ends (as seen in Fig 50); a valve axial length extending from the first end to the second end of the collapsible valve (as seen in Fig 50, the “valve axial length” is the entire vertical height of the valve 694); a first portion (labeled in annotated Fig A above), extending from the first end toward the second end (as seen in Fig A above), having a substantially cylindrical shape (as seen in Fig A below; it is noted that the term “substantially” results in the first portion not being required to be exactly cylindrical in shape; since the “first portion” as indicated in Fig A below includes tapered sections and cylindrical sections, this limitation is met) with at least one arcuate cut-out 698 (as seen in Fig 44A and described in Para 153, cut-out 698 can have a radius) on the outer side surface thereof (as seen in Fig 50) and comprising a first axial length (the “first axial length” is the entire vertical length of the labeled “first portion”); a second portion (labeled in annotated Fig A above) coupled to the first portion and extending toward the second end (as seen in Fig A above), the second portion comprising a second axial length (the “second axial length” is the entire vertical length of the labeled “second portion”) and an annular outer surface (as seen in Fig A above); and a third portion (labeled in annotated Fig A above) coupled to the second portion and extending to the second end (as seen in Fig A above), the third portion comprising a third axial length (the “third axial length” is the entire vertical length of the labeled “third portion”) and an annular outer surface (as seen in Fig A above), wherein each of the annular outer surfaces of the second and third portions comprise straight cylindrical shapes that together extend from the first portion to the second end (as seen in Fig A above); wherein the combined second and third axial lengths are between about 30% to 66% of the valve axial length (as seen in Fig A above, the combined second and third axial lengths appear to be about half of the valve axial length; it is noted that the use of the term “about” does not require the combined second and third axial lengths to be between exactly 30% and 66%); and wherein the collapsible valve comprises a void 700 containing air (Para 164) and extending entirely through the third axial length and through the second axial length when the housing and the collapsible valve are coupled together (as seen in Fig 49) to provide positive displacement when actuated (as seen in Fig 51; Para 164) 
Ruschke discloses that the void extends entirely through the second axial length (as seen in Fig 49 and Fig A below, the void 700 extends into the tapered section of the “first portion”) and not only “partially through the second axial length” as claimed. However, one of ordinary skill in the art would recognize that the size and extent of the void affects the degree to which the valve can collapse which directly determines the priming volume. Therefore, the size and extent of the void is a result-effective variable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ruschke to include the void such that it only extends partially through the second axial length (instead of entirety through the second axial length) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Re claim 15, Ruschke discloses all the claimed features except explicitly disclosing that the valve axial length is between about 0.62 to 0.82 inches. However, it would have been an obvious matter of design choice to modify the valve axial length to be between about 0.62 and 0.82 inches since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Re claim 16, Ruschke discloses that the second axial length is about 56% of the valve axial length (as seen in Fig A above; it is noted that the use of the term “about” does not require the second axial length to be exactly 56%; since the second axial length appears to be about half of the valve axial length, one of ordinary skill in the art would interpret this as “about” 56%).  Alternatively, it would have been an obvious matter of design choice to modify the second axial length to be about 56% of the valve axial length since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Re claim 17, Ruschke discloses that the housing and the collapsible valve have a priming volume of less than 0.3 mL (Para 191) but does not explicitly disclose that it is from 0.17 to 0.19 mL as claimed. However, it would have been an obvious matter of design choice to modify the housing and the collapsible valve such that the priming volume is from 0.17 to 0.19 mL since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Re claim 20, Ruschke discloses that the housing comprises channels 704 (Para 164) extending along the second and third axial lengths (as seen in Fig 49), the channels adapted to allow fluid to flow between the housing and the collapsible valve when the collapsible valve is collapsed (Para 164).

Response to Arguments
Applicant’s arguments filed 8/22/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783